Citation Nr: 1114779	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-20 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for bilateral hallux valgus with pes planus.

2.  Entitlement to a compensable disability rating for residuals of a fractured eighth rib.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to payment of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to October 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An October 2006 rating decision denied claims for a disability rating higher than 30 percent for bilateral hallux valgus with pes planus, a compensable rating for residuals of a fractured eighth rib, and entitlement to a TDIU.  And a November 2007 rating decision denied the claim of entitlement to DEA benefits under Chapter 35.  

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is needed before the Board can address the issues on appeal.  In particular, the RO/AMC should schedule the Veteran for an appropriate VA examination to assess the severity of his bilateral foot disability, request any Social Security Administration (SSA) records, and request any VA vocational rehabilitation records.  

The Veteran was afforded a VA compensation in October 2006 to assess the severity of his service-connected bilateral hallux valgus with pes planus, so approximately four and half years ago.  The Veteran now claims that this disability has worsened since that examination, and has submitted various VA and private treatment records showing significant symptoms involving both feet.  Therefore, the Board finds that the Veteran's feet should be reexamined to determine the current severity of this disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Similarly, the Board finds that the Veteran's residuals of a fractured eighth rib should be reexamined to determine the current severity of this disability.  See Caffrey, supra.

The Board also finds outstanding SSA records may exist which have not been associated with the claims file.  An October 2008 VA treatment record notes that the Veteran had applied for social security disability benefits.  Although this information was only recently disclosed, VA has an obligation to attempt to obtain the SSA decision and the medical records used in reaching that determination.  See 38 C.F.R. § 3.159(c)(2) and (3); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The record also indicates that outstanding VA vocational rehabilitation records may exist which have not been associated with the claims file.  In an April 2004 letter, a rehabilitation counselor with VA's vocational rehabilitation program noted, "It has been determined that the effects [of] your disabilities make it unreasonable to expect that you could use our program to get and keep competitive employment."  It thus appears that the Veteran was evaluated for vocational rehabilitation purposes, although these records are not in the claims file.  The RO/AMC should therefore attempt to obtain these records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also finds that the claims of entitlement to a TDIU and DEA benefits are inextricably intertwined with the increased-rating claims being remanded.  Since the Veteran does not presently meet the percentage requirements for a TDIU, any increase in his current disability ratings may bear significantly on his TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased rating claim regarding the same condition).  Therefore, the Veteran's TDIU and DEA claims must be referred back to the RO for adjudication after the requirements of this remand have been met.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any SSA records pertaining to the Veteran, including all medical records which formed the basis of any decision rendered by that agency.  Efforts to obtain these records should also be documented, and any evidence received in response to this request should be associated with the claims file for consideration.

2.  Also obtain any outstanding VA vocational rehabilitation records.  Efforts to obtain these records should also be documented, and any evidence received in response to this request should be associated with the claims file for consideration.

3.  Schedule the Veteran for an appropriate VA examination(s) to determine the following:

a)  The current severity of the Veteran's service-connected bilateral hallux valgus with pes planus.  The claims file, including a complete copy of this remand, must be made available to the examiner for review for the pertinent medical and other history.  Any special diagnostic testing and evaluation deemed necessary should be performed.  The examiner must describe all symptomatology referable to the Veteran's service-connected bilateral hallux valgus with pes planus.  In doing so, the examiner should state whether either foot is manifested by marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity. 

b)  The current severity of the Veteran's service-connected residuals of a fractured eighth rib.  The claims file, including a complete copy of this remand, must be made available to the examiner for review for the pertinent medical and other history.  Any special diagnostic testing and evaluation deemed necessary should be performed.  The examiner must describe all symptomatology referable to the Veteran's service-connected condition.

c)  The examiner must also provide an opinion concerning the impact that all service-connected disabilities have on the Veteran's ability to work (engage in substantially gainful employment).  The examiner must discuss the rationale for all opinions expressed.

4.  Then readjudicate the claims in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the record to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


